  Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 1 of 20 PageID #:323




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA

                                          Case No. 19-CR-322

     v.
                                          Hon. Robert M. Dow, Jr.
EDWARD M. BURKE,                          United States District Court Judge
PETER J. ANDREWS, and
CHARLES CUI



              DEFENDANT CHARLES CUI’S
 MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR SEVERANCE
     Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 2 of 20 PageID #:324


                                            TABLE OF CONTENTS

                                                                                                                        Page


TABLE OF AUTHORITIES ......................................................................................... ii
PRELIMINARY STATEMENT .................................................................................... 1
RELEVANT BACKGROUND ...................................................................................... 2
         1.        Count One against Mr. Burke for RICO violation (the “RICO
                   Count”) ..................................................................................................... 2
         2.        Counts Two, Three, and Four against Mr. Burke related to the
                   Post Office Project (the “Post Office Counts”) ........................................ 4
         3.        Counts Five, Six, Seven, Eight, Nine, and Ten against Mr.
                   Burke and Mr. Andrews related to the fast food restaurant (the
                   “Fast Food Restaurant Counts”) ............................................................. 4
         4.        Counts Eleven, Twelve, Thirteen, Fourteen, Fifteen, Sixteen and
                   Seventeen against Mr. Burke and Mr. Cui related to Company C
                   (the “Company C Counts”) ...................................................................... 5
         5.        Counts Eighteen and Nineteen against Mr. Burke related to
                   Museum 1 (the “Museum Counts”) ......................................................... 6
         6.        Discovery Produced by the Government ................................................ 6
ARGUMENT ................................................................................................................. 7
         A.        Because the Indictment Fails to Allege a Common Plan or
                   Scheme, Severance Is Required Under Rule 8(b) .................................. 7
         B.        Even If Joinder Was Proper Under Rule 8(b), Because a Joint
                   Trial Would Prejudice Mr. Cui, Severance Is Appropriate Under
                   Rule 14(a)............................................................................................... 11
CONCLUSION............................................................................................................ 16




                                                               -i-
     Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 3 of 20 PageID #:325




                                         TABLE OF AUTHORITIES

Cases

United States v. Burton, 724 F.2d 1283 (7th Cir. 1984) ............................................... 8

United States v. Daniels, 803 F.3d 335 (7th Cir. 2015) ...................................... 8, 9, 10

United States v. Delatorre, 522 F. Supp. 2d 1034 (N.D. Ill. 2007) ............................. 11

United States v. Lanas, 324 F.3d 894 (7th Cir. 2003) .................................................. 8

United States v. Lopez, 6 F.3d 1281 (7th Cir. 1993) ................................................... 14

United States v. Tarango, 396 F.3d 666 (5th Cir. 2005) ...................................... 14, 15

United States v. Velasquez, 772 F.2d 1348 (7th Cir. 1985) .......................................... 9

United States v. Zafiro, 945 F.2d 881 (7th Cir. 1991) .......................................... 12, 13

Zafiro v. United States, 506 U.S. 534 (1993) .................................................. 11, 12, 14

Rules

Fed. R. Crim. P. 14(a) .................................................................................................. 11

Fed. R. Crim. P. 8(b) ...................................................................................................... 8

Fed. R. Evid. 401 .......................................................................................................... 13

Fed. R. Evid. 402 .......................................................................................................... 13




                                                             -ii-
    Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 4 of 20 PageID #:326




      Defendant Charles Cui respectfully submits this memorandum of law in

support of his Motion for Severance pursuant to Federal Rules of Criminal Procedure

8(b) and 14(a), and respectfully requests that the Court enter an order severing Mr.

Cui’s trial from that of defendants Edward M. Burke and Peter J. Andrews.

                          PRELIMINARY STATEMENT

      In a lengthy 59-page superseding indictment (the “Indictment”), the

government brings nineteen counts based on four separate and unconnected alleged

criminal acts or transactions related to: (i) the Post Office project; (ii) a fast food

restaurant; (iii) Company C; and (iv) Museum 1.1 Of these nineteen counts, only five

are against Mr. Cui. And of these four separate and unconnected alleged criminal

transactions, Mr. Cui’s charges relate to only one: Company C. There is nothing in

the Indictment connecting Mr. Cui or Company C to the Post Office project, the fast

food restaurant, or the museum. Nor does the Indictment suggest in any way that

Mr. Cui or any of the alleged illegal conduct related to Company C had any bearing

on (or connection to) the alleged criminal acts surrounding either the Post Office

project, the fast food restaurant, or the museum.       Instead, those charges relate

entirely to Mr. Burke and/or Mr. Andrews.

      In other words, the allegations against Mr. Cui and relating to Company C

make up a small and discrete component of the Indictment’s otherwise sweeping

allegations. Because Mr. Cui’s alleged criminal behavior stands separate and apart

from any allegations involving the Post Office project, the fast food restaurant, or the


1All capitalized terms not defined herein have the meaning associated with them as
described in the Indictment (ECF No. 30).



                                          -1-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 5 of 20 PageID #:327




museum, the Indictment impermissibly joins Mr. Cui to the other defendants in

violation of Rule 8(b).   Additionally, even if joinder were proper, to allow the

government to try Mr. Cui alongside Mr. Burke and/or Mr. Andrews prejudices Mr.

Cui in violation of Rule 14(a). Accordingly, the charges against Mr. Cui should be

severed, and Mr. Cui should be tried separate and apart from the other defendants.

                            RELEVANT BACKGROUND

      Company C is a limited liability company, which owned the property located

at 4901 West Irving Park Road in Chicago, Illinois (the “4901 Property”). (Indictment

5.) Mr. Cui is the managing member of Company C. (Id.) Mr. Burke was Alderman

of the Fourteenth Ward in the City of Chicago and was the proprietor of a private law

firm, Klafter & Burke. (Id. at 3.) Mr. Andrews worked for Mr. Burke in Mr. Burke’s

Fourteenth Ward office. (Id. at 5.)

      1.     Count One against Mr. Burke for RICO violation (the “RICO
             Count”)

      Count One alleges a violation of the Racketeer Influenced and Corrupt

Organization Act (“RICO”), 18 U.S.C. § 1962(c), and is directed solely at Mr. Burke.

(Indictment 1–38.) Count One identifies the City of Chicago as the “enterprise” and

lists five separate “racketeering acts” related to the Post Office project, the

remodeling of the fast food restaurant, a pole sign permit for the 4901 Property, and

Museum 1. (Id. at 29–38.)

      Broadly speaking, regarding the Post Office project, the RICO Count alleges

that Mr. Burke corruptly solicited legal business for his law firm in return for Mr.

Burke’s official assistance concerning the redevelopment of, and financing




                                         -2-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 6 of 20 PageID #:328




concerning, the Post Office project.     (Id. at 10–17, 29–32.)    As to the fast food

restaurant, the RICO Count alleges that Mr. Burke used his position as Alderman to

corruptly solicit and extort legal business for his law firm in return for Mr. Burke’s

support for a building permit and related driveway permit for a fast food restaurant.

(Id. at 18–21, 32–35.) Relating to Company C, the RICO Count alleges that Mr.

Burke used his position as Alderman to corruptly obtain legal business from Mr. Cui

for Mr. Burke’s law firm in return for Mr. Burke’s official assistance to obtain a permit

for a pole sign located at the 4901 Property. (Id. at 22–25, 35–37.) And, finally,

regarding Museum 1, the RICO Count alleges that Mr. Burke abused his position as

an Alderman by threatening to take official action, in his capacity as Chairman of the

Committee on Finance, to derail a proposed admission fee increase sought by

Museum 1, due to the failure of Museum 1 to respond to his inquiry about an

internship at Museum 1 for a child of a personal acquaintance of Mr. Burke. (Id. at

26–27, 37–38.)

      Notably, the RICO Count alleges that Mr. Burke conspired with Mr. Andrews

“to obstruct, delay, and affect commerce by extortion, that is, the extortion of fees

arising from the retention of his law firm, Klafter & Burke, to be paid by Company

B” with regards to the fast food restaurant. (Id. at 32–33.) However, nowhere in the

RICO Count does the government allege that Mr. Cui conspired with Mr. Burke (or

with Mr. Andrews) as it relates to either Company C or any of the other alleged

racketeering acts.




                                           -3-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 7 of 20 PageID #:329




      2.     Counts Two, Three, and Four against Mr. Burke related to the
             Post Office Project (the “Post Office Counts”)

      Counts Two, Three, and Four are all directed solely at Mr. Burke and all

pertain to his alleged criminal behavior related to the Post Office Project. Count Two

alleges a violation of 18 U.S.C. §§ 666(a)(1)(B) and 2 related to approvals of permitting

and tax increment financing (“TIF”) for the Post Office Project. (Id. at 39.) Counts

Three and Four allege violations of 18 U.S.C. §§ 1952(a)(3) and 2 related to the use of

a cellular telephone or email account to carry on unlawful activity also related to the

Post Office Project. (Id. at 40–41.)

      3.     Counts Five, Six, Seven, Eight, Nine, and Ten against Mr.
             Burke and Mr. Andrews related to the fast food restaurant (the
             “Fast Food Restaurant Counts”)

      Counts Five, Six, Seven, Eight, Nine, and Ten are all directed at both Mr.

Burke and Mr. Andrews, either collectively or separately, and all relate to alleged

unlawful behavior associated with the fast food restaurant. Count Five alleges both

Mr. Burke and Mr. Andrews violated 18 U.S.C. §§ 1951(a) and 2 for purportedly

attempting to extort Company B. (Id. at 42.) Count Six alleges both defendants

violated of 18 U.S.C. § 1951(a) for conspiring to extort Company B. (Id. at 43.) Counts

Seven, Eight, and Nine allege that Mr. Burke and/or Mr. Andrews violated 18 U.S.C.

§ 1952(a)(3) and 2 by use of a cellular telephone or email account to carry on unlawful

activity related to the fast food restaurant. (Id. at 44–46.) And Count Ten alleges

Mr. Andrews violated 18 U.S.C. § 1001(a)(2) by making a materially false statement

regarding individuals associated with the fast food restaurant. (Id. at 47–48.)




                                           -4-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 8 of 20 PageID #:330




      4.     Counts Eleven, Twelve, Thirteen, Fourteen, Fifteen, Sixteen
             and Seventeen against Mr. Burke and Mr. Cui related to
             Company C (the “Company C Counts”)

      Counts Eleven, Twelve, Thirteen, Fourteen, Fifteen, Sixteen and Seventeen

are directed against Mr. Burke and/or Mr. Cui and relate to alleged misconduct

associated with Company C. Of these seven counts, two are pled against Mr. Burke

only, four are pled against Mr. Cui only, and only one count (Count Fifteen) is pled

against both Mr. Burke and Mr. Cui.

      Specifically, Count Eleven alleges Mr. Burke violated 18 U.S.C. § 666(a)(1)(B)

by corruptly accepting fees arising from the retention of his law firm with the

intention of being influenced or rewarded for his help obtaining a permit for a pole

sign concerning the 4901 Property. (Id. at 49.)

      Count Twelve alleges that Mr. Cui violated 18 U.S.C. § 666(a)(2) by corruptly

offering to pay fees arising out of the retention of Mr. Burke’s law firm with the intent

of influencing and rewarding Mr. Burke for Mr. Burke’s help obtaining a permit for

the pole sign at the 4901 Property and obtaining TIF funding for the development of

the 4901 Property. (Id. at 50–51.) Count Twelve is the first—and only—mention of

any alleged misconduct involving TIF funding and the 4901 Property.

      Counts Thirteen and Fourteen allege that Mr. Cui violated 18 U.S.C. §

1952(a)(3) by use of an email account to carry on unlawful activity related to Company

C. (Id. at 52–53.) Count Fifteen alleges that both Mr. Burke and Mr. Cui violated 18

U.S.C. §§ 1952(a)(3) and 2 by use of an email account to carry on unlawful activity

associated with Company C. (Id. at 54.) Count Sixteen alleges that Mr. Burke again

violated 18 U.S.C. §§ 1952(a)(3) and 2 by use of a cellular telephone to carry on



                                           -5-
     Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 9 of 20 PageID #:331




unlawful activity related to Company C. (Id. at 55.) And Count Seventeen alleges

that Mr. Cui violated 18 U.S.C. § 1001(a)(2) by making a materially false statement

regarding the retention of Mr. Burke’s law firm and Company C. (Id. at 56–57.)

       5.     Counts Eighteen and Nineteen against Mr. Burke related to
              Museum 1 (the “Museum Counts”)

       Counts Eighteen and Nineteen are directed solely at Mr. Burke and are related

to purported unlawful activity associated with Museum 1. Count Eighteen alleges

Mr. Burke violated 18 U.S.C. § 1951(a) by attempting to extort Museum 1. (Id. at

58.) Count Nineteen alleges Mr. Burke violated 18 U.S.C. §§ 1952(a)(3) and 2 by use

of a cellular telephone to carry on unlawful activity related to the extortion of

Museum 1. (Id. at 59.)

       6.     Discovery Produced by the Government

       The material produced since the commencement of this case is voluminous,

including more than 100 discs, hundreds of thousands of pages of material, a variety

of additional electronic discovery, audio recordings, and several boxes of hard copy

material – the overwhelming majority of which is unrelated to Mr. Cui and Company

C.    Based on undersigned counsel’s review of the discovery materials, counsel

anticipates that the government will seek to offer extensive evidence that is wholly

unrelated to Mr. Cui or Company C, including email communications, intercepted

phone calls, documents from a variety of City of Chicago departments, and extensive

witness testimony all related to the Post Office project, the fast food restaurant, and

the museum (all of which have no relevance to the allegations against Mr. Cui).




                                          -6-
     Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 10 of 20 PageID #:332




        As a result, there is a significant quantitative and qualitative difference in the

evidence relating to Mr. Cui compared to both Mr. Andrews (with whom Mr. Cui is

not alleged to have had any involvement with) and Mr. Burke (with whom Mr. Cui’s

alleged involvement pertains only to Company C). For example, the government has

produced over a dozen discs of intercepted telephone conversations involving Mr.

Burke. Based on undersigned counsel’s review of the discovery to date, outside of Mr.

Cui leaving a voicemail for Mr. Burke, Mr. Cui does not appear in these intercepts.

In fact, Mr. Cui and Mr. Burke have never spoken on the telephone. Similarly, with

respect to witness testimony, the government has produced reports on FBI Form FD-

302 and/or grand jury testimony identifying at least 26 witnesses (excluding law

enforcement or the Defendants). Even under the most generous understanding of

relevancy (not to mention admissibility), only seven of these witnesses could even

conceivably relate to Mr. Cui or the Company C Counts.

        In short, because Mr. Cui and the Company C Counts are unrelated to the Post

Office project, the fast food restaurant, or the museum, unsurprisingly only a small

and discrete part of the government’s discovery relates to Mr. Cui or to Company C.

                                      ARGUMENT

A.      Because the Indictment Fails to Allege a Common Plan or Scheme,
        Severance Is Required Under Rule 8(b).

        Rule 8(b) permits an indictment to join two or more defendants “if they are

alleged to have participated in the same act or transaction, or in the same series of




                                            -7-
    Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 11 of 20 PageID #:333




acts or transactions, constituting an offense or offenses.”2 Fed. R. Crim. P. 8(b). The

Rule allows for defendants to be charged in one or more counts together or separately

and does not require all defendants to be charged in each count. Id. But, “[w]hile it

is true that the defendants in a joint trial do not need to be charged in every count,

or with the same crimes, where multiple defendants are charged all of the counts

must be related to the same common plan or scheme.” United States v. Daniels,

803 F.3d 335, 340 (7th Cir. 2015) (emphasis added). “[W]hether there was misjoinder

under Rule 8 is determined by looking solely at the allegations in the indictment.”

United States v. Lanas, 324 F.3d 894, 899 (7th Cir. 2003). If there is misjoinder,

severance is required. See United States v. Burton, 724 F.2d 1283, 1286 (7th Cir.

1984) (“[I]improper joinder requires mandatory severance[.]”).

       Here, joinder is improper because the allegations against Mr. Cui are not part

of a common plan or scheme with the other defendants. The Indictment alleges

several separate and distinct schemes related to the Post Office project, the fast food

restaurant, Company C, and the museum. The only commonality between these

schemes is Mr. Burke. But the mere involvement of Mr. Burke in each of these

alleged schemes is not enough.

       As the Seventh Circuit noted, “acts or transactions that are pursuant to a

common plan or common scheme” usually present themselves when “the acts or

transactions are parts of a single conspiracy.” See United States v. Velasquez, 772


2Rules 8(a) and 8(b) are mutually exclusive: “Rule 8(a) may be applied only to offenses joined
against a single defendant; when more than one defendant is charged, Rule 8(b) must be
applied.” United States v. Moya-Gomez, 860 F.2d 706, 766 (7th Cir. 1988) (quoting 8 J. Moore,
Moore's Federal Practice § 8.06[1] at 8-25 (2d ed. 1982) (emphasis in the original)).



                                             -8-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 12 of 20 PageID #:334




F.2d 1348, 1353 (7th Cir. 1985). However, “[t]he indictment need not charge a single

overarching conspiracy, provided the separate conspiracies it charges arise from a

common plan or scheme and so could alternatively have been charged as a single

conspiracy.” Id. “But the mere fact that two conspiracies have overlapping

memberships will not authorize a single indictment if the conspiracies

cannot be tied together into one conspiracy, one common plan or scheme.” Id.

(emphasis added).

      Here, not once does the Indictment allege (or even attempt to allege) that the

purported criminal activity surrounding the Post Office project, the fast food

restaurant, Company C, and the museum was undertaken pursuant to some sort of

overarching conspiracy or master plan. And how could it? Each alleged scheme

involved different actors, at different times, engaging in distinct behaviors that were

separate and apart from each other, with each alleged scheme pursuing its own

unique ends. The success or failure of any one scheme would have absolutely no

bearing on the others. In other words, there is no common plan or scheme, and

misjoinder has occurred.

      To illustrate, the Seventh Circuit’s analysis of misjoinder in United States v.

Daniels, 803 F.3d 335 (7th Cir. 2015) is instructive. In Daniels, the grand jury

charged three defendants in a six-count indictment related to several armed bank

robberies in the Chicagoland area. Id. at 338. Specifically, Counts I and II charged

two of the defendants (Dean and Daniels) with one bank robbery and a related

firearm offense, Counts III and IV charged Daniels and another defendant (Jones),




                                          -9-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 13 of 20 PageID #:335




but not Dean, with another bank robbery and gun charges related to the Bank of

Lincolnwood robbery, and Counts V and VI charged Dean, but not Daniels, with

robbing the First Bank in Chicago and a related firearm offense. Id. at 340.

      On appeal, two of the defendants, Daniels and Dean, argued their offenses

were improperly joined under Rule 8(b), and the Seventh Circuit agreed. Id. at 340–

41. The government argued that “that joinder under Rule 8(b) was appropriate

because Dean and Daniels were part of a crew of bank robbers and all of the charges

were part of the same series of acts or transactions,” but the Seventh Circuit noted

that “[t]he problem for the government, though, [was] that the indictment did not

allege such a theory and in assessing the propriety of joinder, we look ‘solely to the

allegations in the indictment.’” Id. at 340 (citation omitted). Instead:

      the indictment did not charge a conspiracy, or even separate
      conspiracies. Nor did it charge that Dean, Daniels, and others acted as
      a crew of bank robbers, or allege any facts indicating that they robbed
      the various banks as part of a common plan or scheme. Rather, the
      indictment alleged three separate bank robberies (and the related
      firearm counts) against different combinations of defendants. These
      allegations are insufficient to support joinder under Rule 8(b).

Id. (internal citation omitted). As a result, the Seventh Circuit held that “Counts

III-VI of the indictment misjoined Dean and Daniels[.]” Id.

      The same hold true here. The Indictment does not charge a single conspiracy

involving Mr. Cui, Mr. Andrews, and Mr. Burke, nor does it even charge separate

overlapping conspiracies. Neither does the Indictment allege that the Mr. Cui, Mr.

Andrews, and Mr. Burke acted in concert or allege any facts indicating that their

alleged conduct was part of some common design.           Rather, as in Daniels, the

Indictment alleges several separate and distinct acts of alleged public corruption



                                         -10-
     Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 14 of 20 PageID #:336




unrelated to each other. These allegations are insufficient to support joinder under

Rule 8(b).

        Accordingly, because the Indictment improperly joined the Defendants under

Rule 8(b), Counts Twelve, Thirteen, Fourteen, Fifteen, and Seventeen, as they relate

to Mr. Cui, should be severed.

B.      Even If Joinder Was Proper Under Rule 8(b), Because a Joint Trial
        Would Prejudice Mr. Cui, Severance Is Appropriate Under Rule
        14(a).

        Rule 14 provides that “[i]f the joinder of offenses or defendants in an indictment

... appears to prejudice a defendant or the government, the court may order separate

trials of counts, sever the defendants’ trials, or provide any other relief that justice

requires.” Fed. R. Crim. P. 14(a). “This Rule must be read against the backdrop of

Rule 2, which provides that the Federal Rules of Criminal Procedure ‘are intended to

provide for the just determination of every criminal proceeding. They shall be

construed to secure simplicity in procedure, fairness in administration and the

elimination of unjustifiable expense and delay.’” United States v. Delatorre, 522 F.

Supp. 2d 1034, 1046 (N.D. Ill. 2007) (citation omitted).            “Rule 14 leaves the

determination of risk of prejudice and any remedy that may be necessary to the sound

discretion of the district courts.” Zafiro v. United States, 506 U.S. 534, 541 (1993).

        While “[t]here is a preference in the federal system for joint trials of defendants

who are indicted together,” that preference must give way when “there is a serious

risk that a joint trial would compromise a specific trial right of one of the defendants,

or prevent the jury from making a reliable judgment about guilt or innocence.” Id. at




                                           -11-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 15 of 20 PageID #:337




537–39. To that end, in Zafiro, which was on appeal from the Seventh Circuit, the

Supreme Court recognized that:

       Such a risk might occur when evidence that the jury should not consider
       against a defendant and that would not be admissible if a defendant
       were tried alone is admitted against a codefendant. For example,
       evidence of a codefendant’s wrongdoing in some circumstances
       erroneously could lead a jury to conclude that a defendant was guilty.
       When many defendants are tried together in a complex case and they
       have markedly different degrees of culpability, this risk of prejudice is
       heightened. Evidence that is probative of a defendant's guilt but
       technically admissible only against a codefendant also might present a
       risk of prejudice.

Id. at 539 (internal citations omitted). The Seventh Circuit recognized the same risk

in its earlier Zafiro decision, noting that in “a complex case with many defendants

some of whom might be only peripherally involved in the alleged wrongdoing,” the

“danger is that the bit players may not be able to differentiate themselves in the

jurors’ minds from the stars.” United States v. Zafiro, 945 F.2d 881, 885 (7th Cir.

1991), aff'd, 506 U.S. 534 (emphasis in the original). This is the same risk that Mr.

Cui faces if his trial is not severed, and he is instead tried alongside the other

defendants in this case.

       As alleged, Mr. Cui can only be characterized as a “bit player,” whose charges

constitute only a tiny piece of the Indictment’s otherwise sweeping allegations of

widespread public corruption involving the well-publicized Post Office project, a well-

known national fast food restaurant, and a major Chicago museum – none of which

involve Mr. Cui and all of which involve Mr. Burke, a household name in Chicago

politics.




                                         -12-
    Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 16 of 20 PageID #:338




       But the prejudicial danger posed to Mr. Cui in this case is even more severe

than that which faces the typical “bit player” because the government does not allege

that Mr. Cui, Mr. Andrews, and Mr. Burke were members of single conspiracy. As

the Seventh Circuit recognized in its Zafiro decision, “[a] severance is more likely to

be granted, and rightly so, when the defendants are not alleged to be members of a

single conspiracy but instead are more loosely related to one another[.]” Zafiro, 945

F.2d at 885–86 (citation omitted) (emphasis added).

       The prejudicial danger posed to Mr. Cui by a joint trial is very real. As alleged,

Mr. Cui has nothing to do with the RICO Count,3 the Post Office Counts, the Fast

Food Restaurant Counts, or the Museum Counts. Any evidence about any alleged

criminal wrongdoing related to these Counts would inadmissible if Mr. Cui were tried

alone because such evidence is utterly irrelevant to the charges against Mr. Cui. See

Fed. R. Evid. 401, 402.

       However, at a joint trial with Mr. Andrews and Mr. Burke, the government

would likely present days (if not weeks) of testimony, hours of intercepted telephone

calls, and countless pages of emails and City of Chicago records related to the Post

Office project, the fast food restaurant, and the museum in order to prosecute its case

against Mr. Andrews and Mr. Burke. All the while, Mr. Cui would be forced to sit at

the defense table as the government attempts to prove to the jury a case of widespread

public corruption with which Mr. Cui has almost no alleged involvement, aside from



3While the RICO Count includes allegations related to Company C, the RICO Count does not
charge Mr. Cui nor does the indictment allege that Mr. Cui conspired with Mr. Burke. (See
Indictment 22–25.)



                                          -13-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 17 of 20 PageID #:339




the Company C Counts. This is exactly the sort of impermissible prejudice the

Supreme Court recognized as warranting severance.            Zafiro, 506 U.S. at 539

(“[E]vidence of a codefendant’s wrongdoing in some circumstances erroneously could

lead a jury to conclude that a defendant was guilty.”)

      Severance is the only relief that will protect Mr. Cui’s right to a fair trial, as

jury instructions will be insufficient to remedy the prejudice of a joint trial with Mr.

Burke and Mr. Andrews. While “less drastic measures, such as limiting instructions,

often will suffice to cure any risk of prejudice,” when “the risk of prejudice is high, a

district court is more likely to determine that separate trials are necessary[.]” Id. at

539. Because the government would likely produce extensive evidence related to the

Post Office project, the fast food restaurant, and the museum (all of which is

irrelevant and inadmissible as to Mr. Cui) in a joint trial, the usual “dual

presumptions that a jury will (1) capably sort through the evidence and (2) follow

instructions from the court to consider each defendant separately” are overcome.

United States v. Lopez, 6 F.3d 1281, 1286 (7th Cir. 1993).

      In this regard, this case is similar United States v. Tarango, 396 F.3d 666 (5th

Cir. 2005), where the Fifth Circuit affirmed the district court’s order for a new trial

on the grounds that the defendant had been prejudiced as a consequence of a joint

trial. In Tarango, defendant Tarango, an office manager, was charged along with

defendant Patel, a medical provider, for allegedly conspiring to defraud the

government by engaging in a healthcare scheme. Id. at 668. Although tried together,

Patel was tried in abstentia as he absconded prior to the commencement of trial, and,




                                          -14-
    Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 18 of 20 PageID #:340




similar to the headlines this case is receiving, the record reflected that Patel’s absence

was a major local news story. Id. at 670. In affirming the district court’s order, the

Fifth Circuit stated simply that:

       given that there were approximately 50 witnesses who testified at
       trial—the disproportionate number of whom testified as to a missing co-
       defendant, that there was scant testimony that Tarango did anything
       improper other than draft the relevant HCFA claim forms as she was
       instructed to do by Patel, because the jury was permitted to hear a
       significant amount of inadmissible evidence (as it pertained to Tarango),
       and due to the degree of notoriety attending to Patel’s absence, we find
       that the cumulative effect of these factors when viewed in their totality,
       strongly weigh against overturning the district court's determination.

Id. at 675. In doing so, the Fifth Circuit rejected the government’s argument that the

district court’s “cautionary instruction regarding the Government’s responsibility of

separately proving the allegations against Patel and Tarango” cured the prejudice.

Id. at 673.

       Although this case has not yet proceeded to trial, these same concerns are

already present in this case. If jointly tried, the jury will hear substantial evidence

related to the Post Office project, the fast food restaurant, and the museum as the

government prosecutes its case against the other defendants, while only hearing

scant evidence related to Company C and Mr. Cui’s alleged wrongdoing. And the

notoriety surrounding the codefendant in Tarango case pales in comparison to the

public interest in this case and, specifically, Mr. Burke, the longest serving Alderman

in Chicago history.4


4 Additionally, other district courts have considered the burden on a defendant and his
counsel to prepare for and participate in a lengthy trial when only a small portion of the
evidence relates to that defendant to justify severance. See, e.g., United States v. Stoecker,
920 F. Supp. 876, 886–87 (N.D. Ill. 1996) (finding unfair prejudice to defendant and his



                                            -15-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 19 of 20 PageID #:341




       Because Mr. Cui would be unduly prejudiced by a joint trial, Counts Twelve,

Thirteen, Fourteen, Fifteen, and Seventeen, as they relate to Mr. Cui, should be

severed, and Mr. Cui should be tried separate and apart from the other defendants.

                                      CONCLUSION

       For the foregoing reasons, Mr. Cui respectfully requests that the Court grant

his Motion for Severance and enter an order severing the charges against Mr. Cui

from that of the other defendants and ordering Mr. Cui to be tried individually.



Dated: August 19, 2020                         Respectfully submitted,


                                               By: /s/ Tinos Diamantatos

                                               Tinos Diamantatos
                                               Megan R. Braden
                                               Alex D. Berger
                                               MORGAN, LEWIS & BOCKIUS LLP
                                               77 West Wacker Drive
                                               Chicago, IL 60601-5094
                                               Telephone: +1.312.324.1000
                                               Facsimile: +1.312.324.1001
                                               tinos.diamantatos@morganlewis.com
                                               megan.braden@morganlewis.com
                                               alex.berger@morganlewis.com

                                               Counsel for Defendant Charles Cui




counsel to prepare and endure a three month or longer trial in which defendant was named
in only 3 of 58 counts); United States v. Farley, No. 97 CR 441, 1998 WL 684220, at *6 (N.D.
Ill. Sept. 11, 1998) (considering the inefficiency and additional expense for defendants “to sit
idly” while the government presents evidence unrelated to their charges).



                                             -16-
   Case: 1:19-cr-00322 Document #: 87 Filed: 08/19/20 Page 20 of 20 PageID #:342




                            CERTIFICATE OF SERVICE

       I, Alex D. Berger, an attorney, hereby certify that a copy of the foregoing was

filed on August 19, 2020 using the CM/ECF system, which will send notification of

such filing to all counsel of record.


                                            /s/ Alex David Berger
                                            Alex D. Berger
